ORDER

PER CURIAM.
Keith Costello appeals the judgment entered upon a jury’s verdict convicting him of one count of first-degree robbery. We find the court did not err in denying Costello’s motion to dismiss for violation of his right to speedy trial. In addition, we find the court did not err in excluding evidence of a provision in a witness cooperation agreement allowing the State to require the witness to submit to a polygraph test. Finally, we find the trial court did not err in allowing comments about defense counsel during the prosecutor’s closing argument. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).